DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 01/26/2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 9 have the same distinguishing technical features and therefore the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the process and process steps are considered to not necessarily be required for the final product.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (CN208749159) in view of Zhang et al. (CN208329279).
Regarding claim 1, Chen et al. discloses a flexible connecting structure (Figs. 1-6) of a prefabricated component  and a building main body (Fig. 1), wherein the flexible connecting structure comprises multiple layers of cast-in-situ building main bodies spaced up and down (Fig. 5), a prefabricated component is connected between two adjacent cast-in-situ building main bodies, a tenon (1) is provided at a lower end of the prefabricated component, a mortise (approximate 31) matching the tenon is provided on a top surface of the cast-in-situ building main body, and the prefabricated component is socketed to the lower layer of cast-in-situ building main body by tenon-and-mortise cooperation; but does not disclose a first flexible layer for reducing the connection rigidity between the prefabricated component and the upper layer of cast-in-situ building main body is provided at the junction between the prefabricated component and the upper layer of cast-in-situ building main body.  However, Zhang et al. teaches that it is known to have prefabricated building components (Figs. 1-2) with flexible layers (3) to allow independent portions of the structure to have flexure.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided at the junction between the prefabricated component and the upper layer of the main body a flexible layer to allow for flexure between building components and reduce the rigidity between the components.
Regarding claim 2, Chen et al. discloses a cast-in-situ shear wall (3, Fig. 6) connecting the upper and lower layers of cast-in-situ building main bodies is disposed on an external wall of the prefabricated component, but does not disclose a second flexible layer for reducing the connection rigidity between the prefabricated component and the cast-in-situ shear wall is provided at the junction between the prefabricated component and the cast-in-situ shear wall.  However, Zhang et al. teaches that it is known to have prefabricated building components (Figs. 1-2) with flexible layers (3) to allow independent portions of the structure to have flexure.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided at the junction between the prefabricated component and the cast-in-situ shear wall a second flexible layer to allow for flexure between building components and reduce the rigidity between the components.
Regarding claim 3, Zhang et al. further discloses the first flexible layer and the second flexible layer are both polystyrene foam layers.
Regarding claim 4, Chen et al. discloses a structure (9) embedded in an upper part of the prefabricated component (Fig. 8), but does not disclose the structure being a hook and that the hook passes through the first flexible layer and then extends into the upper layer of cast-in-situ building main body.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have a structure such as a reinforcement hook that passes through multiple components including the first flexible layer and then extends into the upper layer of cast-in-situ building main body  to tie the components together and form reinforcement. 
Regarding claim 5, Chen et al. discloses the prefabricated component is a prefabricated toilet (Abstract).
Regarding claims 6 and 7, Chen et al. discloses a support step (71 and 11, Fig. 3) is provided on an inner wall of the mortise (approximate 31), and the prefabricated component is supported on the support step; but does not disclose a leveling layer is provided at the junction between the support step and the 12prefabricated component or a filling layer is provided in a gap between the cast-in-situ building main body and the prefabricated component and the filing layer being above the leveling layer.   However, Zhang et al. teaches it is known to have flexible layers (3) that can dual as a leveling layer to allow for stability between components. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided a leveling layer that was provided at the junction between the support step and the 12prefabricated component or a filling layer is provided in a gap between the cast-in-situ building main body and the prefabricated component and the filing layer being above the leveling layer to allow for stability between components. 
Regarding claim 8, Chen et al. discloses a lower part of the prefabricated component (Fig. 1) forms the tenon (1), and an upper part of the prefabricated component forms a prefabricated component main body; at least one side wall of the tenon is contracted inward, and the support step comprises a first support step (11) supporting a lower end surface of the prefabricated component main body (Figs. 1 and 5-6).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633